Citation Nr: 0432086	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for back 
pain as a result of an influenza vaccination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1956 to May 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the veteran entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran did not receive sufficient notice of the evidence 
necessary to substantiate a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 as required by the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  A 
November 2001 assistance letter provided regulations for 
service connection, and briefly acknowledged the veteran 
sought compensation under 38 U.S.C.A. § 1151.  The letter did 
not, however, provide the law and regulations listing the 
necessary elements to substantiate the 1151 claim, and the 
veteran remains entitled to proper notice.  

Additionally, in light of the VCAA, further development is 
necessary.  

The veteran's service medical records note "hypersensitive 
c/o PPD shots and flu shots (vaccine)," and a typed 
recordation of "hypersensitive to PPD serum and influenza 
vaccine."  

In June 1988, a right shoulder and cervical spine x-ray 
revealed moderate to severe degenerative changes, with disc 
narrowing C-5 to C-6, and C-6 to C-7.  

In November 1988, the veteran sought treatment for a headache 
at the Primary Care Clinic at the Naval Hospital, San Diego, 
and the examiner noted the veteran was allergic to flu shots 
with a stiff neck.  A September 1990 notation on a treatment 
report for a stiff neck included:  "Allergies: Flu Shots."  

Records from the VA San Diego Healthcare System indicate the 
veteran was given an influenza virus vaccine in December 1998 
by a nurse.  In January 1999, he had a tetanus-diphtheria 
(Td) toxoids.  An Immunization/Skin Test History noted 
influenza on 12/11/98 Mission VA, Tet. Tox. 1/99 San Diego, 
and Pneumo-Vac 1/30/98 Mission VA.  A progress note from 
January 1999 stated that the veteran complained of right 
shoulder pain, with tenderness below the clavicle that was 
probably bursitis, and given a tetanus shot.  

There is another photocopy notation that the veteran declined 
a tetanus-diphtheria, and "Rx- Flu shot given today."  
"RTC" with a date of 1/29/99 is written on the page, which 
may or may not indicate an added note to the page.  

In March 1999, a VA medical record notes the reported allergy 
to flu shots, and that the veteran sought treatment for 
severe back pain beginning when he was working in the garden.  
The veteran was diagnosed as having degenerative joint 
disease of the lumbar spine.  In August 1999, the veteran 
asserted he was not doing well since getting a flu shot and 
tetanus shot, which gave him a stiff neck, then shoulder 
pain, and ongoing back pain.  In May 2000, he sought 
treatment for sudden onset of monoarticular arthritis of the 
small joint of the foot.  In June 2000 at an evaluation for 
the lumbar spine, the veteran expressed he did not understand 
how he got arthritis "overnight."

In March 2001, the veteran filed a claim citing 38 U.S.C.A. 
§ 1151, asserting that in January 1999 he told a VA nurse he 
was allergic to flu shots, but she nonetheless administered 
the shot.  He alleged that he had been suffering residuals of 
the flu shot in his low back since that time.   

In September 2001, the veteran reported that he had had pain 
in all positions, and related low back pain to the flu shot 
in 1999.  The record recognized an allergy to influenza virus 
vaccine, trivalent types A&B.  An L-spine impression revealed 
degenerative changes in the lumbar spine, likely degenerative 
related Grade I anterolisthesis of L4 upon L5 with associated 
disc space narrowing, posterior facet osteoarthritic change 
involving the entire lumbosacral spine, multiple small 
anterior osteophytes, minimal dextroscoliosis, and no acute 
injury was identified.  

In January 2002, the veteran had elevated erythrocyte 
sedimentation rate and non-specific arthritic complaints 
generally localized to the low back, intermittent headache, 
and some jaw pain.  Concern remained for possible temporal 
arteritis.

An April 2002 VA examination recorded the veteran's history 
in that he had received a flu shot in the arm, and developed 
low back pain.  The pain worsened in intensity and frequency.  
The veteran reported he could not walk more than a block or 
two due to the pain.  The examiner confirmed the diagnosis of 
lumbar degenerative disc disease via x-rays, and opined that 
it was at least as likely that it was not that the patient's 
back condition was unrelated to the treatment provided by La 
Jolla VA Medical Center.  The examiner based the opinion on 
the following:  (1) There was no evidence of the site he 
complained of pain in having been injured by the shot, in 
other words, he was given the shot in the arm, and the pain 
developed in the back; (2) There were no abnormalities noted 
on the examination; (3) In the examiner's experience and 
knowledge of the literature, there had not been cases where 
the patient received a shot in the arm, and then developed 
low back pain; and (4) The examiner believed the problem was 
based on age, degenerative joint disease.  

At a local RO hearing in April 2003, the veteran testified he 
could not move "my hips, my back is all frozen.  My legs, 
frozen.  And I'm not sure if I will be able to walk again.  
And I'm so disabled since then the pain stays there."  In 
response to a question from the decision review officer, the 
veteran stated no physician had told him there was a 
relationship between the injection and the pain.  The 
decision review officer stated the veteran's VA records did 
not show he had a flu shot allergy, and the veteran 
disagreed.  The veteran stated he firmly believed the flu 
shot caused neck pain, and a few weeks later shoulder pain, 
and eventually progressed to the low back.   

The VA examination of record, however, does not contain any 
indication the examiner reviewed the veteran's claims file 
and medical history.  As such, the veteran should be afforded 
another examination.  The examiner should first determine 
whether any residual disability resulted from the flu shot 
(including disability other than degenerative joint disease), 
and whether the flu shot worsened any current disability.  
Then, if a residual disability exists, the examiner should 
offer an opinion concerning the conduct of VA in light of the 
standards in 38 U.S.C.A. § 1151.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In compliance with the laws and 
regulations of VCAA, the RO should 
notify the veteran of the required 
information and evidence to 
substantiate the claim of entitlement 
to compensation under 38 U.S.C.A. 
§ 1151.  This notice should advise the 
veteran of what evidence he is to 
provide and what evidence VA will 
attempt to obtain.

2.  Then, the RO should arrange for a VA 
examination.  The veteran's claims folder 
should be forwarded for review.  The 
examiner should assess whether it is at 
least as likely as not there is a current 
residual disability resulting from a flu 
shot (particularly pain in the back), 
including worsening of a disability that 
the veteran had at the time of flu shot.  
If it is determined that current 
disability is the result of the procedure 
performed by VA, the examiner should 
provide an opinion as to whether the 
disability is due to carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instances of fault 
on the part of VA medical personnel.  If 
not, the examiner must provide an opinion 
as to whether any current disability was 
reasonably foreseeable during the VA 
procedure.  A complete rationale must be 
provided for any opinion expressed.  

3.  Then, the RO should readjudicate the 
veteran's entitlement to compensation 
under 38 U.S.C.A. § 1151 claim.  If the 
determination of this claim remains 
unfavorable, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


